DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
This office action is in response to communication received on 06/17/2021. In the reply, claims 10-30 are cancelled and claim 5 is amended. Claims 1-9 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2021 is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action

Patent /Citation
Patentee/Author
US 20120096873 A1
Webber et al. hereinafter Webber
US 20090199579 A1
Kundig

Beall et al. hereinafter Beall.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Webber in view of Kundig.
With respect to claim 1, Webber discloses a variable temperature analytical instrument (¶[0060] discloses system controller 500 controls temperature cycling, enable the testing and/or sensing of the operation) comprising: 
a cold source (helium gas reservoir 200, cryo chamber 220, intermediate temperature cooling stage 240 and low temperature cooling stage 260 are interpreted as cold source); 
a substantially fixed analysis component (system controller 500); and 
an interface configured (tube 210, cable 227, thermal link 250 and 270) to couple the cold source (200, 220, 240 and 260) with the analysis component (500).
Webber discloses the claimed invention except the cold source is a mobile component. Kundig discloses a mobile storage container used to store for a cryogenic medium such as Helium (¶[0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webber with the teachings of Kundig in order to make Webber’s reservoir portable or mobile as disclosed in Kundig’s invention for the predicable benefit of increasing portability of the cryogenic system to be used in different locations.            
With respect to claim 2, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses the cold source comprises a cryofluid source (cryogenic container 220).
With respect to claim 3, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses the cold source comprises a liquefier (¶[0035]container 220 holding a cryogenic fluid (e.g., He) in its liquid form).
With respect to claim 4, Webber and Kundig disclose the variable temperature analytical instrument of claim 3 above. Webber further discloses a pump assembly (¶[0013] discloses compressor 150).
With respect to claim 5, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses the interface configured to couple the mobile component with the analysis component comprises a thermal coupling (thermal linkage 250 and 270).
With respect to claim 6, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses the interface comprises at least one fluid conduit (tube 210).
With respect to claim 7, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses a pressure gradient is maintained between the mobile component and the analysis component (Fig. 4 illustrates actual pressure-flow transfer function of cryocooling system).
With respect to claim 8, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. Webber further discloses a temperature gradient is maintained between the mobile component and the analysis component (low (260) and intermediate (240) temperature cooling stages).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Webber and Kundig as applied to claim 1 above, and further in view of Beall.
With respect to claim 9, Webber and Kundig disclose the variable temperature analytical instrument of claim 1 above. 

Beall discloses the interface defines conduits configured to convey electrical wiring (FIG. 2 represents an embodiment which schematically illustrates a coaxial control line 58 which can simultaneously convey fluid pressure into conduit 60 and carry a conductor which is electrical 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Webber with the teachings of Beall in for order for  Webber’s tube to carry electrical conductor as disclosed in Beall’s invention for the predicable benefit of providing very good protection to the enclosed conductor from impact, moisture, and chemical vapors.   
Response to Arguments
Applicant’s arguments, see pages 4-5, filed 06/17/2021, are fully considered.
Applicant argues that “…Kundig does NOT describe a mobile cold source…” The examiner respectfully disagrees with the applicant. Kundig in paragraph [0012] clearly discloses a mobile storage container for cryogenic medium. Paragraph [0004] discloses the storage container is filled with helium. Since helium can be used as a cold source to cool items, such as containers(¶0007). The mobile storage container of Kundig that stores helium fully meets the alleged limitation of “a mobile component comprising a cold source”

Applicant argues that “…the claimed "analysis component" is a component of a variable temperature analytical instrument that is thermal communication with the In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.

Amendment made to claim 5 overcome 35 USC § 112 rejection. Thus the rejection is withdrawn.

No argument or amended abstract is filed. Thus, objection to the specification is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/GEDEON M KIDANU/Examiner, Art Unit 2861

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861